Exhibit 10.1


Universal Music Enterprises,
A Division Of UMG Recordings, Inc.
2220 Colorado Boulevard
Santa Monica, California 90404


November 17, 2015


Next Galaxy Corp.
1680 Michigan Avenue
Suite 700
Miami Beach, FL 33129


Re: Megadeth -Virtual Reality Concert


Gentlemen:


Whereas, Next Galaxy Corp. ("NGC") has developed a "virtual reality" platform
(the "VR Platform") whereby consumers can view audio-visual content in 3D from
their smartphones through NGC's CEEK application (the "App") when the smartphone
is inserted into NGC's patented "goggle box" (the "VR Headset");


Whereas, Universal Music Enterprises, A Division of UMG Recordings, Inc. ("UME")
is a party to an exclusive recording agreement with Dave Mustaine p/kla
"Megadeth" (the "Artist") and pursuant to such agreement will be releasing the
album entitled "Dystopia" (the "Album");


Whereas, NGC desires to record a live concert (the "VR Concert") featuring the
performances of Artist of five (5) compositions contained on the Album which can
be played through the VR Platform; and


Whereas, UME desires to include the VR Concert and an Artist branded VR Headset
(the "Megadeth VR Headset") as part of the deluxe edition of the Album (such
version of the album with the VR Concert and Megadeth VR Headset shall be
referred to herein as the "DE Album") which will include a unique code number
(the "PIN Code"), which, when entered into the App will allow the consumer to
view the VR Concert up to three (3) times.


Now therefore the following, the parties agree as follows:


1.        NGC shall be responsible for producing the VR Concert.  NGC shall
engage the Artist, the producer(s), director(s) and all other personnel in
connection with the recording of the VR Concert. NGC, Artist and UME shall
mutually approve the compositions to be recorded for the VR Concert. NGC shall
be responsible for and pay all production costs for the VR Concert, including,
without limitation, the fees to the Artist, the musicians, the director, the
producer, and all production personnel, as well as all fees to all applicable
unions (e.g. SAG/AFTRA and AFM) and shall file all necessary documents with such
unions to comply with UME's obligations under its union agreements. NGC shall
record the VR Concert for playback through the VR Platform and for normal HD
playback.  NGC shall create the Megadeth VR Headset which shall be subject to
UME's approval, not to be unreasonably withheld or delayed. NGC shall deliver to
UME the audio-visual master for the VR Concert in the following forms: (i) an
audio-video master identical to the audio-visual master used by NGC for 
playback via the VR Platform and App, and (ii) one (1) HDCam stereo-master
videotape (closed captioned) promptly following the completion of the recording
thereof.
Page 1 of 7

Megadeth_NextGalaxy_VirtuaiRealityConcert_Agr.v3




--------------------------------------------------------------------------------




2. (a)      Subject to the rights granted to NGC in the VR Concert pursuant to
this agreement UME shall own all right, title and interest (including all
copyrights therein and thereto (and all renewals and extensions thereof) in and
to the VR Concert and the master recordings (both audio-visual and audio- only)
embodied therein, in perpetuity throughout the universe.  During the License
Term (as defined below in subparagraph 2(b)), UME shall only use the VR Concert
as part of the DE Album. After the License Term, UME may use the VR Concert in
any manner.  UME shall provide each purchaser of the DE Album with a unique code
number ("PIN Code"). NGC shall program the App to accept the PIN Codes to permit
the consumer to view the VR Concert up to three (3) times. NGC shall be
responsible for the design, development and publication of the App. NGC shall
make the App available through the iTunes store, Google Play and other virtual
reality marketplaces at no charge to the consumer. In connection with the
playback of the VR Concert, NGC shall display a mutually agreeable credit and/or
logo to UME which is provided to NGC by UME. NGC shall manufacture and deliver
thirty thousand (30,000) Megadeth VR Headsets to UME at its warehouse or
otherwise directed by UME no later than December 15, 2015, at no cost to UME.



(b)      NGC shall have the exclusive right for a period of three (3) years from
the date of initial commercial release of the DE Album by UME (the "License
Term") to make the VR Concert and the Megadeth VR Headset available for sale on
NGC's website store (the "Web Store") solely for playback via any VR Headset
through the VR Platform and the App. NGC and UME shall mutually approve the
price charged by NGC to consumers to purchase the VR Concert and the Megadeth VR
Headset and, in the event that NGC sells the VR Concert and the Megadeth VR
Headset as a bundle, the parties shall mutually approve the allocation of the
price for such bundle to the VR Concert and to the Megadeth VR Headset in
connection with the determination of monies becoming due to UME for such sales
as detailed in paragraph 4 below.  NGC shall submit a so-called "white paper" to
UME in connection with the Web Store and the App for UME's approval.  NGC's
rights to under this subparagraph 2(b) are contingent upon UME's approval of the
"white paper'' and NGC's maintaining the security measures which are approved by
UME.   In the event that a party hereto discovers a failure of a security
measure(s), such party shall promptly notify the other setting forth in
reasonable detail the nature of the alleged failure.   If NGC fails to cure the
alleged breach of any of the security measures approved by UME or the failure of
NGC's security measures to conform to the approved security specifications to
UME's reasonable satisfaction within ten (10) business days after UME provides
NGC with a notice of a failure of a security measure, then UME will have the
right to terminate the License Term of the Agreement by giving NGC five (5) days
written notice.  NGC shall submit to UME for its approval all artwork and
advertising for the VR Concert, prior to use and NGC shall only use UME approved
artwork and advertising for the VR Concert, such approval not to be unreasonably
withheld or delayed.


(c)       NGC will pay a minimum of fifty thousand dollars ($50,000) for a
mutually approved marketing campaign for the VR Concert.  NGC and UME will issue
a joint press release approved by both parties regarding the VR Concert.


3.                 (a)            In connection with UME's exploitation of the
DE Album, UME shall pay to NGC amount equal to fifty percent (50%) of Profits
(as defined below) derived therefrom ("Profit Share").


(b)          "Profits" shall mean Revenues (as defined below) less Expenses (as
defined below) and less a reasonable reserve for anticipated Expenses (other
than returns), and shall otherwise be determined by UME in accordance with
generally accepted accounting principles.


(c)          "Revenues" shall mean the aggregate sum of the following:
Page 2 of 7

Megadeth_NextGalaxy_VirtuaiRealityConcert_Agr.v3




--------------------------------------------------------------------------------



(i)            with respect to the exploitation of the DE Album in the United
Sates, the gross revenues received by UME from the exploitation of the DE Album
in the United States, less all cash discounts, rebates, returns, credits and
reserves against anticipated returns and credits; and


(ii)            with respect to the exploitation of the DE Album outside of the
United States, a royalty equal to Twenty percent (20%) of the applicable
Wholesale Price (net of all cash discounts, rebates, returns, credits and
reserves against anticipated returns and credits) without a container charge
deduction, with proportionate reductions and deductions on all sales for which
reduced royalties are payable pursuant to the agreement which governs how UME is
paid by its affiliates;


(d)      "Expenses" shall mean all expenses (not already deducted in determining
Revenues and excluding UME's overhead) paid, incurred or accrued by UME in
connection with the exploitation of the DE Album, including:


(i)            a distribution fee equal to Twenty Percent (20%) of Revenues;


(ii)          All costs incurred by UME in respect of artwork for the DE Album;


(iii)      All warehousing and freight costs paid or incurred by UME in respect
of the DE Album (at the prices set forth on UME's then-current Rate Card);


(iv)      All fees and costs charged to UME in connection with the DE Album,
including the costs of refurbishing, blister-packaging, collating,
corner-cutting, OJ shipping, supplying point-of- purchase materials to
customers, SKU charges and returns charges;


(v)      All  costs  of  manufacturing  the  DE Album,  including,  without 
limitation, promotional records at the prices set forth on UME's then-current
Rate Card.


(vi)      All copyright license fees, synchronization fees, mechanical royalties
and other fees payable to the copyright proprietors (or their designees) of all
musical compositions embodied in the DE Album;


(vii)     All royalties, monies or other liabilities made to collective
bargaining organizations or trust funds thereof in connection with the
exploitation of the DE Album (including the AFM Special Payments Fund and Music
Performance Trust Fund and the AFTRA Pension and Welfare Fund);


(viii)    All sales, use or similar taxes which may be imposed by any taxing
jurisdiction in connection with the exploitation of Records;


(ix)     All amounts paid, incurred or accrued by UME with respect to the
advertising, marketing, publicity and promotion of the DE Album, including,
without limitation, all amounts actually paid in respect of advertising, 
marketing, publicity, and promotion, including, without limitation, television,
radio, print, internet and/or movie theater advertising campaign(s) to promote
the DE Album; and


(xx)     All other actual, out-of-pocket expenses not specifically enumerated
herein paid or incurred by UME attributable to the exploitation of the DE Album.


For purposes of clarity, in the event that your account is in a negative
balance, you will not be required to pay UME such negative balance and it will
be carried forward to the next accounting period.
Page 3 of 7

Megadeth_NextGalaxy_VirtuaiRealityConcert_Agr.v3




--------------------------------------------------------------------------------




4. In connection with NGC's sale of the VR Concert as permitted hereunder, NGC
shall pay to UME an amount equal to fifty percent (50%) of NGC's gross receipts
from such sales. In connection with NGC's sale of the Megadeth VR Headset as
permitted hereunder, NGC shall pay to UME an amount equal to fifty percent (50%)
of NGC's net receipts from such sales.  For purposes of this paragraph 4, "net
receipts" shall mean NGC's gross receipts from the sales of the Megadeth VR
Headsets less the manufacturing costs of the Megadeth VR Headsets that have been
sold.



5.        (a)      In connection with NGC's sale of the VR Concert, NGC shall be
responsible for obtaining all necessary synchronization licenses from the
publishers or owners of the musical compositions embodied in the VR Concert and
for paying all synchronization fees.


(b)      In connection with UME's exploitation of the VR Concert, UME shall be
responsible for obtaining all necessary synchronization licenses from the
publishers or owners of the musical compositions embodied in the VR Concert and
for paying all synchronization fees in connection with UME's sale of the DE
Album and other exploitation of the VR Concert.


6.        (a)      Each party will account to the other on or before the date
ninety (90) days after the end of its semi-annual accounting periods (currently
ending on June 30 and December 31).   Such accounting shall be accompanied by
the payment of any payable portion of NGC's Profit Share and UME's share of your
gross receipts, as applicable, if any, less any amounts, if any, which NGC or
UME may be required to withhold pursuant to any applicable statute, regulation,
treaty or law. In connection with UME's exploitation of the DE Album, It is the
parties' intention to split Profits on a cumulative basis. If credit or payment
of a share of Profits is made to NGC hereunder with respect to a semi-annual
period and the cumulative calculation of NGC's Profit Share in a later
semi-annual period reveals that based on such cumulative calculation Profits
have not been divided equally, all such "over-credits" or "overpayments" to NGC
shall be deducted from all sums thereafter due to NGC.


(b)      NGC's Profit Share and UME's share of NGC's gross receipts in respect
of exploitation of the DE Album and VR Concert outside the United States
("foreign sales") will be computed in the same national currency and at the same
rate of exchange as UME and NGC, respectively, are accounted to by its,
respective licensees with respect to the exploitation concerned and will be
subject to costs of conversion and any taxes applicable to royalties remitted by
or received from foreign sources. NGC's Profit Share and UME's share of NGC's
gross receipts in respect of foreign sales are not due and payable by NGC or
UME, until payment therefor has been received by UME and NGC, as applicable, in
the United States in United States dollars. If NGC and/or UME does not receive
payment in the United States in United States Dollars but receives payment in a
foreign country, NGC and/or UME, as applicable, will deposit to the other
party's credit (at the other party's expense) such currency in a depository
selected by the other party in the country in which NGC and/or UME accepts
payment, any amounts due hereunder for exploitation in such country. Such
deposit will fulfill NGC's and/or UME's, respective obligations in connection
therewith. If any Law, government ruling or other restriction affects the amount
that a NGC licensee or UME licensee can remit to NGC or UME, respectively, NGC
or UME may deduct from the amounts due to the other party an amount
proportionate to the reduction in such licensee's remittances.


(c)      All accounting statements rendered by NGC and UME will be conclusively
binding upon the other party and not subject to any objection by the receiving
party for any reason unless (a) specific objection in writing, stating the basis
thereof, is given to the other party within two (2) years from the date such
statement is rendered and (b) an audit pursuant to paragraph 6(d) for that
statement is completed within six (6) months after such objection notice is 
given. Failure to  make such written
Page 4 of 7

Megadeth_Nex!Galaxy_VirtuaiRealityConcert_Agr.v3




--------------------------------------------------------------------------------



objection or complete the audit within said time periods will be deemed to be
NGC's or UME's respective approval of such statement, NGC's or UME's respective
waiver of such audit rights, and NGC's or UME's respective waiver of the right
to sue the other party for additional amounts in connection with the applicable
accounting period. Each statement will be deemed rendered when due unless a
party notifies the other party that the applicable statement was not received
and such notice is given within sixty {60) days after the applicable due date
specified in paragraph 6{a) above, in which event the statement will be deemed
rendered on the date actually sent. Neither party will have the right to sue the
other in connection with any accounting, or to sue the other for monies due on
account of the exploitation of DE Album and/or the VR Concert during the period
an accounting covers, unless such suit is commenced within thirty {30) months
after the date such accounting is rendered.


(d)      Each party may, at its own expense, audit the other party's books and
records directly relating to this Agreement that report the sales of the DE
Album or the VR Concert, as applicable, for which monies are payable hereunder.
Each party may make such audit only for the purpose of verifying the accuracy of
statements sent to it hereunder and only as provided herein. A party may
initiate such audit only by giving notice to the other  party at least sixty
(60) days prior to the date intended to commence the audit. Each audit will be
conducted by a qualified auditor experienced in recording industry audits in
such a manner so as not to disrupt the audited party's other functions and will
be completed promptly. A party may audit a particular statement only once and
only within two {2) years and six {6) months after the date such statement is
rendered. A party may not conduct an audit more frequently than one (1) time per
year. An audit may be conducted only during the audited party's usual business
hours and at the place where it keeps the books and records to be examined. The
parties will not be entitled to examine records that do not specifically report
sales of the DE Album or of the VR Concert, as applicable, or to examine the
books and records of a party's distributors or licensees. Each party's auditor
will review his tentative written findings with a member of the audited party's
finance staff designated before rendering a report to so as to remedy any
factual errors and clarify any issues that may have resulted from
misunderstanding. Each party acknowledges that the other party's books and
records contain confidential trade information, and each party agrees that
neither it nor its respective representatives will disclose such information to
any other Person, or will use such information on behalf of any other Person.


(e)      Each party will withhold from any monies it would otherwise owe the
other party hereunder such portion thereof as is required to be withheld by the
United States Internal Revenue Service or other applicable governmental
authority, and will pay such portion to the applicable authority.


7.            (a)      NGC warrants and represents that {a) NGC has the right
and power to enter into and fully perform this agreement; (b) NGC owns and
controls the Web Store, the VR Platform and the App; (c) UME will not be
required to make any payments in connection with creation of the Web Store, the
App or the VR Concert; and {d) the VR Concert shall not infringe upon the rights
of any third party. NGC will indemnify UME against all claims, damages,
liabilities, and expenses {including reasonable counsel fees and legal expenses)
arising out of any breach of NGC's representations and warranties.


(b)      UME warrants and represents that (a) UME has the right and power to
enter into and fully perform this agreement; and (b) UME is a contracting party
to an exclusive recording agreement with Artist.  UME will indemnify NGC against
all claims, damages, liabilities, and expenses (including reasonable counsel
fees and legal expenses) arising out of any breach of UME's representations and
warranties.


(c)      IN NO EVENT WILL NGC OR UME BE LIABLE TO EACH OTHER FOR ANY INCIDENTAL,
SPECIAL, CONSEQUENTIAL,  PUNITIVE, OR INDIRECT DAMAGES, HOWEVER


Page 5 of 7
Megadeth_NextGalaxy_VirtuaiRealityConcert_Agr.v3




--------------------------------------------------------------------------------



CAUSED, ON ANY THEORY OF LIABILITY, AND WHETHER OR NOT THEY HAVE BEEN ADVISED OF
THE   POSSIBILITY OF  SUCH DAMAGES, ARISING  OUT OF OR RELATED TO THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO LOST PROFITS OR BUSINESS, LOST OR
CORRUPTED DATA, OR COSTS OR PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES.


8.        (a)      This agreement contains the entire understanding of the
parties relating to its subject matter. No modification, termination, or waiver
of any provision of this agreement will be binding upon UME or NGC unless it is
made by an instrument signed by an officer of UME or NGC, as applicable. This
agreement will not become effective until executed by all proposed parties
hereto.


(b)      This agreement has been entered into, made, and delivered in the State
of California, and the validity, interpretation and legal effect of this
agreement shall be governed by the laws of the State of California applicable to
contracts entered into and performed entirely within the State of California.
The courts in Los Angeles County (state and federal) only, will have
jurisdiction over any controversies regarding this agreement and the parties
hereby waive any objections to the personal jurisdiction of such courts; any
action or other proceeding which involves such a controversy will be brought in
those courts and not elsewhere. Any process in any such action or proceeding
may, among other methods, be served upon you by delivering it or mailing it by
registered or certified mail directed to the address first above written. Any
such delivery or mail service shall be deemed to have the same force and effect
as personal service within the State of California.


(c)      In entering into this agreement, and in providing services pursuant
hereto, the parties have the status of independent contractors. Nothing herein
contained contemplates or constitutes NGC as an employee or agent of UME or UME
as an employee or agent of NGC.


(d)      Each party will protect and safeguard the other party's Confidential
Information (i) with the same degree of care that it uses to protect the
confidentiality of its own Confidential Information, and (ii) in all events,
with not less than a reasonable degree of care. The confidentiality obligations
under this Agreement will commence on the Effective Date of this Agreement and
continue in effect until five (5) years after the termination or expiration of
this Agreement. Notwithstanding the foregoing, UME's confidentiality obligations
with regard to NGC trade secrets will continue in perpetuity. The terms and
conditions of this Agreement are Confidential Information.  "Confidential
Information" means any information that is (a) disclosed by one Party to another
in tangible form and is marked "Confidential," "Proprietary" or in some other
manner to indicate its confidential nature, or, if orally disclosed or obtained
by observation, is identified as confidential at the time of disclosure; and/or
(b) reasonably understood from notices or legends, the nature of such
information itself or the circumstances of such information's disclosure to be
confidential or proprietary in nature.


(e)      All notices required to be given to a party hereto must be sent to the
address for the party first mentioned herein, or to such new address if changed
as described below, in order to be effective. All monies and accounting
statements will be sent to each party at its respective address first mentioned
herein. Each party may change its respective address hereunder by notice in
writing to the other. All notices sent under this Agreement must be in writing
and, except for accounting statements, may be sent only by personal delivery,
registered or certified mail (return receipt requested), or by overnight air
express (or courier shipment if outside the United States) if such service
actually provides proof of mailing in any case with a copy sent by email to
UME's Senior Vice President of Business and Legal Affairs. The day of mailing of
any such notice will be deemed the date of the giving thereof (except notices of
change of address, the date of which will be the date of receipt by the
receiving party). Facsimile and email transmissions will not constitute valid
notices hereunder, whether or not
Page 6 of 7

Megadeth_NextGalaxy_VirtuaiRealityConcert_Agr.v3




--------------------------------------------------------------------------------



 
actually received. All notices to UME must be sent to UME to the attention of
the Senior Vice President, Business and Legal Affairs. All notices to NGC must
be sent to NGC to the attention of the President.


(f)       No amendment, waiver, or modification of this Agreement or any
provision of this Agreement will be valid unless made in writing, stating with
specificity the particular amendment or modification to be made, and duly
executed by authorized officers of the parties.


(g)      No failure or delay in exercising any right or remedy, and no course of
dealing between the parties will operate as a waiver of any right or remedy. A
waiver made in writing by a party on one occasion is effective only in that
instance and only for the purpose that it is given and is not to be construed as
a waiver on any future occasion or against any other person.


(h)      This Agreement contains the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes all prior or
contemporaneous written or oral agreements or understandings with respect to the
subject matter contained herein.


Very truly yours,


Universal Music Enterprises,
A Division of UMG Recordings, Inc.




By:                                                                  
An Authorized Signatory




ACCEPTED AND AGREED TO: Next Galaxy Corp.








By: MARY SPIO                                                               
An Authorized Signatory




Page 7 of 7

Megadeth_NextGalaxy_VirtuaiRealilyConcert_Agr.v3


